JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00806-CV

               RODRICK DOW D/B/A RODRICK DOW P.C., Appellant

                                             V.

                             RUBY D. STEWARD, Appellee

Appeal from the County Civil Court at Law No. 4 of Harris County. (Tr. Ct. No. 977557).

       This case is an appeal from the final judgment signed by the trial court on August
22, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Rodrick Dow d/b/a Rodrick Dow P.C., pay all
appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered January 13, 2015.

Panel consists of Justices Keyes, Higley, and Brown. Opinion delivered by Justice Keyes.